

115 HR 3128 IH: To amend section 111 of the Clean Air Act to clarify when a physical change in, or change in the method of operation of, a stationary source constitutes a modification, and for other purposes.
U.S. House of Representatives
2017-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3128IN THE HOUSE OF REPRESENTATIVESJune 29, 2017Mr. Griffith (for himself, Mr. McKinley, and Mr. Jenkins of West Virginia) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend section 111 of the Clean Air Act to clarify when a physical change in, or change in the
			 method of operation of, a stationary source constitutes a modification,
			 and for other purposes.
	
 1.Clarification of definition of a modificationParagraph (4) of section 111(a) of the Clean Air Act (42 U.S.C. 7411(a)) is amended by adding at the end the following:
			
 For purposes of the preceding sentence, a physical change in, or change in the method of operation of, a stationary source increases the amount of any air pollutant emitted by such source only if the maximum achievable hourly emissions rate of such source after the change will be higher than—(A)the maximum achievable hourly emissions rate of such source as it was originally designed; and (B)the maximum hourly emissions rate of such source that was actually achieved during the 10-year period preceding such change..
		